                                          Case 3:20-cv-04439-JSC Document 80 Filed 09/03/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         R. ANDRE KLEIN, et al.,
                                   7                                                       Case No. 20-cv-04439-JSC
                                                        Plaintiffs,
                                   8
                                                 v.                                        JUDGMENT
                                   9
                                         LAWRENCE J. ELLISON, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On May 24, 2021, the Court dismissed with leave to amend Plaintiffs’ claims under

                                  14   Section 14(a) of the Securities Exchange Act and dismissed, without prejudice to reassertion in the

                                  15   Delaware Court of Chancery, Plaintiffs’ state law claims. (Dkt. No. 72.) Plaintiffs chose not to

                                  16   amend. Accordingly, judgment is entered in favor of Defendants and against Plaintiffs on their

                                  17   Section 14(a) claim.

                                  18          IT IS SO ORDERED.

                                  19   Dated: September 3, 2021

                                  20                                                   ______________________________________
                                                                                       JACQUELINE SCOTT CORLEY
                                  21                                                   United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
